id office uilc cca_2009040309331147 ----------------------------- number release date from ------------------------ sent friday april am to -------------------------------------------------------- cc --------------------------------------- subject rebuttal hi after reviewing the taxpayer's protest we believe that the cca we prepared in january responds to all but two of the arguments that the taxpayer raised in its protest we therefore recommend that the rebuttal contains two pieces the text of our january cca and a short section responding to the taxpayer's additional arguments pasted into the end of this e-mail i will attach our full proposed rebuttal ie our cca plus the paragraphs below to a subsequent e-mail thank you --------------------- -------------------- additional response to argument taxpayer raised in its protest in its protest the taxpayer raised two points that the technical analysis in the cca did not directly address first the taxpayer briefly argued that a court should resolve statutory ambiguities in favor of the taxpayer ocean drilling exploration co v united_states cl_ct as a threshold matter the service first notes that for the taxpayer to cite this principle implicitly undermines its general position that compensation’s meaning is plain and unambiguous because this principle of statutory interpretation applies only if there is a doubt as to the meaning of the provisions of the internal_revenue_code ocean drilling cl_ct pincite more significantly the present controversy’s context is distinct from that of ocean drilling because here there is a treasury regulation that states the service’s interpretation of the statutory provision at issue that is here sec_31_3231_e_-1 states the term compensation has the same meaning as the term wages in sec_3121 determined without regard to sec_3121 except as specifically limited by the railroad_retirement_tax_act chapter of the internal_revenue_code or regulation by contrast the court in ocean drilling cited this principle in the context of a dispute in which no treasury regulation stated the service’s position there the service was arguing that regulations promulgated under sec_638 of the code governed the meaning of a term in sec_953 of the code the court cited several principles of statutory interpretation to conclude that the regulations under sec_638 did not apply to sec_953 including but not limited to the principle that a court should interpret statutory ambiguities in the taxpayer’s favor in the present controversy though sec_31_3231_e_-1 applies to the statutory term at issue second the taxpayer asserts that the language of sec_31_3231_e_-1 itself recognizes that compensation can be narrower than wages due to the phrase except as specifically limited by rrta the preamble to the regulations as reproduced above directly contradicts an intent for such interpretation of that phrase rather the quoted regulatory language acknowledges that congress had enacted and may in the future enact separate exclusions and provisions regarding the application of rrta tax and fica tax for example sec_3231 excludes from rrta compensation earned in the service of a local lodge or division of a railway-labor-organization employer if it is less than dollar_figure a month and certain c ompensation for service as a delegate to a national or international convention of a railway labor_organization
